Citation Nr: 1330214	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  11-18 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel 


INTRODUCTION

The Veteran had active service from August 1994 to December 1994, and from February 2003 to March 2004. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The Veteran did not request a hearing before the Board. 

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for testicular cancer was raised by the record in a July 2010 statement and the issue of entitlement to service connection for a traumatic brain injury was raised in a June 2011 statement, but these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record is not ready for appellate review of the issue on appeal. The following further development is required.

Since the July 2011 certification of this appeal to the Board, additional pertinent evidence in the form of VA treatment records of treatment for PTSD has been added to the Veteran's electronic claims file in the Virtual VA paperless claims processing system.  The Veteran has not submitted any statement indicating that he waived Agency of Original Jurisdiction (AOJ) review of this evidence.  Therefore, the claims must be remanded to the AOJ for review of this evidence prior to Board adjudication. 

The Veteran's most recent VA psychiatric examination to determine the severity of his service-connected PTSD was provided in March 2010, more than three years ago. Therefore, another VA psychiatric examination to determine the current severity of the Veteran's PTSD should be provided.  The VA examiner is also requested to provide an opinion as to whether the Veteran's service-connected disabilities, specifically PTSD, tinnitus, and right ear hearing loss, render the Veteran unable to secure or follow substantially gainful employment consistent with his education and occupational experience.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Schedule the Veteran for a VA psychiatric examination to be performed by a qualified examiner, to determine the current severity of the Veteran's PTSD disability and to provide an opinion regarding whether the Veteran is unemployable solely due to his service-connected disabilities.

a) The entire claims file, to include the records included in the "Virtual VA" e-folder, and a copy of this remand must be made available to the examiner. 

b) The VA examiner is requested to provide an opinion regarding the current severity of the Veteran's PTSD, to include a listing of symptomatology related to the disability and a GAF score.

c) Additionally, the VA examiner should take a detailed history regarding the Veteran's employment, education, and vocational attainment in connection with the claim for a TDIU.  All necessary special studies or tests are to be administered.  The examiner must take a detailed history from the Veteran.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

d). In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

e) A complete rationale must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

